I am unable to concur with the conclusion reached in the opinion prepared by Mr. Justice TERRELL. It is my opinion that when the owner dealt with delinquent taxes under provisions of Chapter 16252, Acts of 1933, it thereby put its lands back on the tax rolls with the obligation to pay the taxes legally assessed for each and every year thereafter. The subsequent assessments had the same force and effect which they would have if the owner had paid the then delinquent taxes in full instead of paying only a portion thereof and acquiring the right to pay the balance in installments over a period of five years, during which time and so long as it paid currently assessed taxes and the stated installments on delinquent taxes, he was protected against foreclosure of such tax liens. By this procedure the owner revived and put new life into what had been dormant. *Page 634 
I think that the conclusion reached in the opinion, supra,
creates an inequality and discrimination in taxation which violates organic law.